Case 3:19-cv-10170-BRM-LHG Document 134-1 Filed 10/28/19 Page 1 of 6 PageID: 7538




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY
    SANDOZ INC. AND RAREGEN,
    LLC,
                                  Plaintiffs,       Civil Action No. 3:19-cv-10170-BRM-
                                                    LHG
                 V.

    UNITED THERAPEUTICS
    CORPORATION AND SMITHS
    MEDICAL ASD, INC.,
                                 Defendants.




             DECLARATION OF CHRIS QUINN IN SUPPORT OF
              SMITHS MEDICAL ASD, INC.’S OPPOSITION TO
          PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

          I, Chris G. Quinn, declare as follows:
          1.    lam the Chief Technical Engineer for the Infusion Business at Smiths
    Medical (“Smiths”). I have personal knowledge of the matters set forth in this
    declaration, and if called upon as a witness, I could and would testify competently
    to them.
          2.     I joined Smiths in 2012 as a Director, a position I held for two years.
    I was then promoted to Senior Director, and ultimately Chief Technical Engineer.
          3.     Smiths elected to discontinue the CADD-MS 3 (“MS 3”) for a variety
    of reasons, including regulatory compliance issues. Exh. 404 at SM00018287.
          4.     Compliance with the Restriction of Hazardous Substances (“ROHS”)
    regulations in EU meant Smiths needed to update several components to continue
    selling the MS 3 pump in the EU.
          5.     In addition to these regulatory issues, several components were
    discontinued or were likely to be discontinued. In some cases. Smiths had already
    secured last time buys.

                                                1
Case 3:19-cv-10170-BRM-LHG Document 134-1 Filed 10/28/19 Page 2 of 6 PageID: 7539




            6.    For example, by the end of 2014, the motor used in the MS 3 pump
   was obsolete, and the manufacturer had issued a last-time-buy offer. The flash
   (microprocessor) used in the MS 3 pump had also been discontinued by the
   manufacturer. The flash is a critical component of the pump because it holds the
   memory and the instructions for use that are programmed into the pump. If
   replacement of the flash required redesign of the main Printed Circuit Board
   (PCB), the pump would need to be resubmitted for regulatory approval. Resource
    commitments to other projects prohibited us from dedicating the necessary time
    and money, and manpower on our own to redesign and resubmit the MS 3 for
    regulatory clearance.
            7.    Additionally, the molds needed to make the injection molded
    components for the pump and cartridges had exceeded or were approaching their
    anticipated useful life, making their continued use unpredictable and their
    manufacturing yield uncertain. Procuring more of the specific resin that Smiths
    had used for the MS 3 cartridge since 2005 was also a significant challenge, due to
    the original manufacturer discontinuing that resin in 2012.
            8.    By 2015, most of the MS 3 pumps and cartridges in the United States
    were being used by Remodulin patients. The addressable market for MS 3 pumps
    and cartridges in the United States, as determined by Smiths’ Global Product
    Marketing team, did not justify additional investment into the insufficiently
    profitable MS 3 product line, particularly given the need to commit resources to
    other projects and products more aligned with Smiths’ strategic priorities at that
    time.
            9.    For these and other reasons. Smiths made the decision in 2014 that it
    would discontinue the MS 3 pump platform.
            10.   Smiths reached out to the largest previous purchasers of the MS 3
    pump in early 2015 to let them know about the planned discontinuation of the MS
                                           2
Case 3:19-cv-10170-BRM-LHG Document 134-1 Filed 10/28/19 Page 3 of 6 PageID: 7540




    3 pump platform. Smiths issued a formal end-of-life notice to all United States
    customers in August 2015. In the end-of-life notice, Smiths notified customers
    that it intended to provide cartridges for the pump for approximately three years.
    SM00028117.
          11.    Smiths planned to continue manufacturing pumps until it ran out of
    parts from its previous last-time buys. Smiths expected to stop producing pumps
    before the end of 2015. In fact, we ran out of production parts and shut down the
    line in October 2015, and we intended that shutdown to be permanent. Exh. 404 at
    SMOOO18291.

    Relationship with UTC

           12.   When Smiths reached out to major customers in early 2015 to notify
    them that we were discontinuing the MS 3, and subsequently published the EOL to
    the general public, UTC was the only current or potential customer who expressed
    serious concerns that MS 3 discontinuation would impact new patients who were
    prescribed Remodulin subcutaneously and wanted to take action to remedy that
    concern.
           13.   At the time. Smiths was aware that UTC was pursuing the
    development of a new system with DEKA, but that the timing on it was uncertain.
           14.   Throughout 2015, and into early 2016, Smiths had several meetings
    and discussions with UTC about future pump supply. During those meetings.
    Smiths presented several options to UTC, including selling the MS 3 platform to
    UTC, recertifying existing pumps, and extending the life of the platform. Exh. 404
    at SMOOO 18289.
           15.   Smiths was already overcommitted in its business because it had
    decided to reengineer multiple pump platforms to comply with new lEC 60601-2-
    24, 2012 requirements, so we could not afford to extend the life of the MS 3
Case 3:19-cv-10170-BRM-LHG Document 134-1 Filed 10/28/19 Page 4 of 6 PageID: 7541




   platform by ourselves. Smiths reeeived a bid from an outside design service firm
   to re-engineer the MS 3 pump platform to be compliant with the lEC 60601
    standard. The bid was between                     for 12-18 months of work. Exh.
    402 at SMOOO17526.
          16.    I was involved in many of the relevant discussions in 2015 and 2016
    with UTC and participated in the internal work to determine what would be
    necessary to put the MS 3 pump back into production.
          17.    UTC needed to make a financial commitment to Smiths to provide the
    necessary economic incentive for Smiths to resurrect the pump and source
    additional resin for the cartridges. UTC made it clear to us that in exchange for
    such a financial commitment, UTC needed Smiths to agree to exclusivity on any
    MS 3 extension in order to ensure access to supplies by Remodulin patients.
          18.    We ultimately agreed that Smiths would produce            MS 3 pumps
    and^^^^^l MS 3 cartridges to bridge the expected supply gap between
    discontinuance of the MS 3 and the release of UTC’s next generation subcutaneous
    delivery system, for sale by Smiths to certain customers for use with Remodulin.
    Smiths stopped manufacturing pumps in 2017 and sold the remainder to UTC.
    Smiths no longer manufactures or sells MS 3 pumps.
           19.   The commitment by UTC to make an upfront payment of
    and to purchase a given amount of cartridges and any pumps that did not sell to the
    specified customers allowed Smiths to lock in volume commitments from key
    suppliers thereby reducing costs and guaranteeing supply continuity.
          20.    Without this large up-front financial commitment and the guaranteed
    purchase commitment from UTC, Smiths would not have put the pumps back into
    production, nor would it have pursued additional production of cartridges. After
    all, we had already determined that it did not make financial sense to keep
    producing pumps and had shut the manufacturing line down.
                                              4
Case 3:19-cv-10170-BRM-LHG Document 134-1 Filed 10/28/19 Page 5 of 6 PageID: 7542




          21.    UTC’s commitment, including the                   advance payment,
    provided the necessary financial incentive for Smiths to complete the necessary
    fixes and to extend production of both the MS 3 pumps and cartridges.

    Cartridges/Resin
          22.    Smiths understood the overarching purpose of the Supply Agreement
    with UTC was to ensure that patients could continue to subcutaneously infuse
    Remodulin using both the pumps and the cartridges that Smiths committed to
    supply—because the pumps are unusable without the cartridges.
          23.    Calculating how much resin is needed to make MS 3 cartridges is not
    an exact science. As molds age, they can become less efficient, wasting more resin
    and changing yield unpredictably. Therefore, the number of MS 3 cartridges you
    can produce from a given supply of resin is not exact and varies over time.
          24.    When Smiths prepared to discontinue the MS 3 in 2014, it made a last
    time buy of the specific resin it had used to produce MS 3 cartridges since 2005.
    The original manufacturer had stopped making the resin in 2012, so Smiths had to
    find an alternate source for that particular resin that would not require extensive
    testing and verification.
          25.    In 2016, Smiths did locate a company that had the resin we needed
    and purchased additional resin to meet its commitment to UTC.
Case 3:19-cv-10170-BRM-LHG Document 134-1 Filed 10/28/19 Page 6 of 6 PageID: 7543




        I declare under penalty of pequry pursuant to 28 U.S.C. § 1746 that the

  foregoing is true and correct.


        Executed this ^day of October 2019, in
